Appeal from an order of the Family Court, Onondaga County (Bryan R. Hedges, J.), entered February 27, 2009 in a proceeding pursuant to Social Services Law § 384-b. The order denied the motion of respondent Constance B. seeking, inter alia, posttermination contact with the subject child.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Malashia B. (71 AD3d 1493 [2010]). Present — Centra, J.P., Fahey, Carni, Green and Pine, JJ.